Opinion by
Cline, J.
It appeared from the evidence herein that the merchandise was bought by the petitioner from his brother in Spain; that this was the only transaction between them in this type of merchandise; that the customs broker requested information as to value from the appraiser but could obtain none; and that petitioner gave all the information he had to the appraiser. After consideration of the evidence, the court was of the opinion that the petitioner acted without intention to misrepresent the facts or to defraud the revenue of the United States or to deceive the appraiser as to the value of the goods. The petition was therefore granted.